Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, 6, 9, 10, 12-14, 17, 18, 20, 21, 26 and 27, drawn to an artificial antigen presenting cell (aAPC) comprising: a first chimeric stimulatory receptor (CSR) that binds specifically with a first co-stimulatory polypeptide; and a second CSR that binds specifically a second co-stimulatory polypeptide.

Group II, claim(s) 22, 24 and 25, drawn to a method of expanding or activating a T cell, the method comprising contacting the aAPC of claim 1 with a T cell.

Group III, claim(s) 23 drawn to a method of treating a cancer, a plasma cell disease or disorder, or an autoimmune disease or disorder in a subject in need thereof, the method comprising: contacting the aAPC of claim 1 with a CAR T cell, thereby activating the CAR T cell; and administering the activated CAR T cell to the subject.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions of Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an artificial antigen presenting cell (aAPC) comprising: a first chimeric stimulatory receptor (CSR) that binds specifically with a first co-stimulatory polypeptide; and a second CSR that binds specifically a second co-stimulatory polypeptide, this technical feature is not a special technical feature as it does not make a 

Leitner teaches the “generation of T cell stimulator cells” by introducing into the murine
thymoma line Bw5147 a synthetic retroviral expression construct that encodes a CD5 leader peptide and a single chain antibody fragment of the anti-human CD3 antibody OKT3 fused to DNA sequences encoding the transmembrane and intracellular domains of human CD28 (CD5L-OKT3-scFv-CD28) or the leaderless human CD14 (CD5L-OKT3-scFv-CD14) molecule (see Fig. 1A).  According to Leitner at page 135, left col., lines 9-18, while both the human CD28-based and CD14-based OKT3 presenting constructs were capable of delivering signal 1 activation to T-cells thereby inducing T-cell proliferation, the greatest proliferation was induced by stimulator cells expressing the CD14-based OKT3 construct and human CD80.  At the beginning of Section 3.4, Leitner further teaches “Adoptive T cell transfer is a promising therapeutic strategy in the treatment of malignancies, and to combat virus infections (Ho et al., 2002; June, 2007; Berger et al., 2009).  Such approaches often depend on the efficient in vitro expansion of antigen specific T cells. We used T cell stimulator cells expressing individual costimulatory molecules or combinations thereof to assess their capacity to expand human T cells in vitro.”

However, Leitner does not explicitly teach the production of an aAPC comprising: a first chimeric stimulatory receptor (CSR) that binds specifically with a first co-stimulatory polypeptide, such as anti-CD3, and a second CSR that binds specifically a second co-stimulatory polypeptide, such as anti-CD28.

At paragraph 0159, Riley teaches the following: “…The skilled artisan would understand, based upon the disclosure provided herein, that an a APC comprising an antibody can be produced, as exemplified elsewhere herein, by introducing a nucleic acid encoding CD32, the human Fcγ
receptor, into the aAPC.  Further, as disclosed elsewhere herein, an aAPC that binds an antibody, such as a CD3 antibody or an CD28 antibody, can be produced by expressing a nucleic acid encoding CD64 on the aAPC.  CD64 is the high affinity human FcγRI receptor.  The CD32 and/or CD64 expressed on the aAPC surface can then be “loaded with any desired antibody that Moreover, the invention encompasses an aAPC wherein a nucleic acid encoding the antibody ligand of interest, perhaps linked to an IRES sequence, is transduced and expressed on the surface of the aAPC thereby eliminating the need for expression of CD32 and/or CD64 and loading thereof.  Thus, the present invention includes an aAPC transduced with a nucleic acid encoding at least one antibody that specifically binds with CD3, CD28, PD-1, B7-H3, 4-1 BB, OX40, ICOS, CD30, HLA-DR, MHCII, Toll Ligand Receptor and LFA, among others, as well as an aAPC transduced with CD32 and/or CD64 and loaded with at least one antibody that specifically binds with the afore-mentioned molecules.” (emphasis added).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan that the aAPC for stimulating the proliferation of T-cells could be modified as taught by Riley to comprise both an anti-CD3 CSR and an anti-CD28 CSR, each comprising well known in the prior art anti-CD3 and anti-CD28 scFv antibodies fused to CD14.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Election of Species Requirement

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 



If applicant elects the invention of Group III, applicant must elect a species of disease or disorder to be treated selected from “cancer” OR “a plasma cell disease or disorder which is not a cancer” OR “an autoimmune disease or disorder.”

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims but for 20 and 21 appear to be generic.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY S SKELDING/            Primary Examiner, Art Unit 1644